19-01044-scc        Doc 3      Filed 03/28/19         Entered 03/28/19 13:05:06             Main Document
                                                     Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                                   Chapter 11
RUNWAY LIQUIDATION HOLDINGS, LLC,
et al.,1                                                           Case No. 17-10466 (SCC)

                                   Debtors.                        (Jointly Administered)


RUNWAY LIQUIDATION, LLC,
                                                                   Adv. Proc. No. 19-01044 (SCC)
                                   Plaintiff,

         v.

FLEXPRINT, LLC,

                                   Defendant.


                                        AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss:
COUNTY OF NEW YORK )

         La Asia S. Canty, being duly sworn, affirms, deposes and says:

         I am over the age of eighteen years, am employed by Pachulski Stang Ziehl & Jones LLP

and am not a party to the action herein.

         On March 8, 2019, I caused the: (1) Summons and Notice of Pretrial Conference in an

Adversary Proceeding; and (2) Complaint For Avoidance and Recovery of Preferential Transfers

Pursuant to 11 U.S.C. §§ 547 & 550 to be served upon the parties listed on the annexed Service




1
 A list of the Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-
Effective Date Debtor’s federal tax identification number include: Runway Liquidation Holdings, LLC (6857);
Runway Liquidation, LLC (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC
(9200); and MMH Liquidation, LLC (3854).




DOCS_NY:38916.1 08467/001
19-01044-scc        Doc 3   Filed 03/28/19     Entered 03/28/19 13:05:06      Main Document
                                              Pg 2 of 3


List by: (i) First Class Mail; and (ii) by Certified Mail, Return Receipt Requested postage paid

and deposited with the U.S. Postal Service.


                                                       /s/ La Asia S. Canty
                                                           La Asia S. Canty

SWORN TO AND SUBSCRIBED before me this
26th day of March, 2019

 /s/ G. Karen Brown
G. KAREN BROWN
NOTARY PUBLIC, STATE OF NEW YORK
Registration No. 01BR6159074
Qualified in Queens County
Commission Expires January 16, 2023




DOCS_NY:38916.1 08467/001
19-01044-scc        Doc 3   Filed 03/28/19    Entered 03/28/19 13:05:06   Main Document
                                             Pg 3 of 3



                                   SERVICE LIST
Flexprint Intermediate, LLC.
ATTN: Jenna Bernhardt, Supervisor
2845 N. Omaha St.
Mesa, AZ 85215

Flexprint, LLC
Attn: Tom Callinan, Manager
2845 N. Omaha Street
Mesa, AZ 85215

Corporation Service Company
R/A For Flexprint, LLC
8825 N. 23RD Avenue, Ste. 100
Phoenix, AZ 85021




DOCS_NY:38916.1 08467/001
